Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  148981(67)(69)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 148981
  v                                                                COA: 319642
                                                                   Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of amicus curiae Gratiot County
  Prosecuting Attorney to share 10 minutes of plaintiff-appellee’s oral argument time is
  GRANTED. On further order of the Chief Justice, the motion of the “Law Professors” to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on April 10, 2020, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 15, 2020

                                                                              Clerk